                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DENNIS HOWARD                                :       CIVIL ACTION
          Petitioner,                        :
                                             :
               vs.                           :
                                             :
DAVID PITKINS, et al.                        :       NO. 14-2436
           Respondents.                      :


                                           ORDER

               AND NOW, this       15th   day of October, 2018, upon careful and independent

consideration of the pleadings and available state court records, and after review of the Report

and Recommendation of the Honorable David R. Strawbridge, United States Magistrate Judge,

and Petitioner’s Objections thereto, it is hereby ORDERED that:

               1. Plaintiff’s objections to the Report and Recommendation are OVERRULED..

               2. The Report and Recommendation is APPROVED and ADOPTED.

               3. A certificate of appealability SHALL NOT issue, in that the Petitioner has not

made a substantial showing of the denial of a constitutional right nor demonstrated that

reasonable jurists would debate the correctness of the procedural aspects of this ruling. See 28

U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

               4. The Clerk of Court is directed to mark this case CLOSED for statistical

purposes.

                                                     BY THE COURT:



                                                     /s/ Robert F. Kelly
                                                     ROBERT F. KELLY,           SR. J.
